Whbblek, ,J.
We might feel ourselves justified in striking this appeal from the docket upon the principle of the ihaxim “De minimis non curat lex." A case presenting so striking a picture of causelessly-protracted, vexatious and -frivolous litigation has seldom been presented for tlie revision of a court of last resort.
In looking into the facts of the case, which detail a controversy too frivolous for repetition, we find the testimony conflicting. The conclusion to he drawn from it, therefore, as to tlie facts, was a question exclusively for the jury. In such a case we have uniformly refused to disturb tlie verdict. It was for siightly less than tlie judgment of tlie justice; but no presumption is thereby raised, under tlie circumstances, that his judgment was correct. We see no cause to be dissatisfied with the verdict. Tlie'judgment upon it is legal and correct.
There does not appear to have been tlie slightest ground for the appeal to this court, and it is time to put an end to this frivolous and vexatious controversy. Tlie judgment is affirmed.
Judgment affirmed.